Citation Nr: 1610501	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
 2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. §1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1996 to April 2008.  The exact dates of his service have not been verified.  His service ended with his death in a motor vehicle accident.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania finding that the Veteran's death was not incurred in the line of duty and was due to willful misconduct on his part. 

In February 2012, the appellant presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims files.

In April 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C.A. §1318.

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died on April [redacted], 2008 in a motorcycle crash where he was the operator of the motorcycle.  The August 2008 administrative decision found that the Veteran's death was not incurred in the line of duty and it was due to willful misconduct.  It was noted that the Veteran was found to have been driving at an unsafe speed with a blood alcohol concentration above the legal limit for the State of Maryland.

At the time of the Veteran's death, service connection was not in place for any disabilities.  The Appellant however contends that the Veteran suffered from depression as a result of his service which resulted in his alcohol abuse. 

The Board notes that 38 U.S.C.A. §§105(a) and 1131 prohibit compensation where the "disability is a result of the veteran's . . . abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit  has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  Accordingly, service connection for the cause of the Veteran's death due to complications of chronic alcoholism can only be granted if the evidence establishes that the Veteran's alcohol use was caused by a service-connected disability.

As a result, the ultimate determination is whether the Veteran's alcoholism was a result of a service-related psychiatric disability.

Notably, a VA examiner conducted a records review in July 2011 in order to determine whether the Veteran's alcohol abuse was related to an in-service mental health disability.  The examiner noted that the records in the claims folder did not provide a specific mental health issue or psychiatric medication.  The examiner also noted that there were no records that provided a specific mental health diagnosis.  The examiner noted that the Veteran had been prescribed Sertraline in 2008, however there was no psychiatric diagnosis listed and no explanation for the prescription.  The examiner opined that in the absence of a documented diagnosis and treatment of a psychiatric disorder, it would require significant medical and behavioral evidence that a psychiatric disorder existed to establish the likelihood of a diagnosis beyond speculation.  The examiner indicated that it would speculation to suggest that the Veteran had a diagnosable mental health disorder and speculation to state what behaviors may or may not have resulted from that disorder.  The examiner concluded that it would be speculative to state what may have played a role in the Veteran's alcohol abuse and speculative to state what putative diagnosis or behavior had a significant role in his death.

The Board acknowledges that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the July 2011 VA examiner noted that the Veteran did not have a documented diagnosis of a psychiatric disorder, the treatment records demonstrate that he was prescribed Sertraline, which is an antidepressant used to treat psychiatric disorders.  The Veteran was also referred for psychologic treatment as a result of his diagnosed insomnia in May 2007 and was noted to have situational stress in a November 2000 psychological consultation.

It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that the July 2011 VA records review is inadequate with respect to the claim for service connection for cause of death.  Accordingly, an additional VA records review is required on remand to obtain a medical opinion which specifically addresses whether the Veteran's alcoholism was a result of a service-related psychiatric disability.

Regarding the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. §1318, the Board notes that the § 1318 DIC claim is inextricably intertwined with the cause-of-death claim, as it turns on whether the Veteran's death is service-connected.  As such, the Board may not properly review the § 1318 claim until the cause-of-death issue is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The specialist should provide an opinion as to whether the Veteran's alcohol abuse was at least as likely as not (a 50 percent or greater probability) caused or aggravated by a psychiatric disability which was related to the Veteran's service.  For purposes of the opinion, the reviewer should also specifically consider any VA medical records, service treatment records, the VA records review opinion dated in July 2011, and any medical principles that apply to the facts and medical issue of this case.  The reviewer should specifically note the Veteran's in-service diagnosis of insomnia, his in-service diagnosis of situational stress, and the fact that he was prescribed Sertraline.

The rationale for all opinions expressed must be provided.  

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




